internal_revenue_service number release date index --------------------- ------------------------ ---------------------------- - - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-136325-03 date date -------------- ----------------------- a b date ----------------- date ------------------------- dear -------------- correspondence of date regarding the income_tax consequences under sec_1001 of the internal_revenue_code the code of the proposed partition of a tenants-in-common interest in property into three separate individually-owned parcels you have requested a ruling that the partition does not constitute a sale exchange or other_disposition that would cause you to recognize any gain_or_loss under sec_1001 of the code this letter responds to your submission of date and supplemental facts the property at issue the property is a parcel of real_estate owned by you a and b the owners as tenants-in-common the owners received their tenants-in- common interests in the property by way of gifts from their now deceased mother the owners’ mother gifted the entire property by transferring small undivided interests in the property to the owners in many separate transactions each owner has since transferred their interest in the property to a grantor_trust for their benefit you have made the following representations the owners’ one-third tenants-in-common interests are identical in every respect the property is a single parcel the owners will institute a proceeding to partition the property under applicable state law pursuant to the partition proceeding each of the owners will acquire legal ownership of one of three separate parcels an unrelated professional appraiser will value each parcel and the boundaries will be adjusted accordingly to make certain that the parcels are approximately equal in value none of the owners will benefit disproportionately from the partition and no gift will result from the partition there is no mortgage or debt on the property immediately prior to the partition and there will be no mortgage or debt on the separate parcels immediately after the partition you have asked us to rule that the partition of the property as described above will not constitute a sale exchange or other_disposition that would cause a recognition of any gain_or_loss under sec_1001 of the code law and analysis sec_1001 of the code provides that the gain from the sale or other sec_1001 of the code provides that except as otherwise provided in sec_61 of the code provides that gross_income includes gains derived from dealings in property disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 of the code for determining gain and the loss is the excess of the adjusted_basis over the amount_realized subtitle a of the code the entire amount of the gain_or_loss determined under sec_1001 of the code on the sale_or_exchange of property must be recognized gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained corporate stock into a tenancy_in_common for the purpose of eliminating a survivorship sec_1_1001-1 of the income_tax regulations provides generally that the revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in feature is a nontaxable_transaction for federal_income_tax purposes similarly the severance of a joint_tenancy in stock pursuant to an action under state law to compel partition and the issuance of two separate stock certificates in the names of each joint tenant is a nontaxable_transaction revrul_56_437 concludes that in both cases there was no sale_or_exchange and the taxpayers neither realized a taxable gain nor sustained a deductible loss three separate parcels rearrange their interests so that each party becomes the sole owner of one of the parcels an exchange occurs so that gain_or_loss is realized although some or all of any realized gain might be deferred under sec_1031 revrul_79_44 1979_2_cb_265 reaches the same conclusion on similar facts revrul_73_476 1973_2_cb_300 holds that if three tenants-in-common of conclusion except as expressly provided herein no opinion is expressed or implied the property is owned as tenants-in-common by you a and b because the this ruling is directed only to the taxpayer requesting it sec_6110 of property is a single parcel that will be partitioned pursuant to an action under state law the result in revrul_56_437 rather than in revrul_73_476 applies based on the facts presented including the representations made we conclude that the partition of the property will not be treated as a sale_or_exchange accordingly no gain_or_loss will be realized under sec_1001 of the code as a result of the partition concerning the tax consequences of any aspect of any item discussed or referenced in this letter the code provides that it may not be used or cited as precedent sending a copy of this letter_ruling to the taxpayer’s authorized representative enclosures sincerely john aramburu senior counsel branch office of associate chief_counsel income_tax and accounting in accordance with the provisions of a power_of_attorney currently on file we are copy of this letter copy for sec_6110 purposes
